DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 5 are objected to because of the following informalities:  
Claims 1 and 2 recite “a main axis direction” in line 2, and “a main axis” in line 6, however this appears to be a typographical error, and while it is clear to the examiner that there is only one main axis being claimed, for sake of consistency the examiner suggests the first phase be written as “a main axis” and the second phrase be written “the main axis”;
Claims 1 and 2 recite “a first fixing spot, a second, a third and a fourth fixing spots” in lines 14 and 20, respectfully, however this appears to be a typographical error, and the examiner suggests the line be written “a first, second, third, and fourth fixing spot” for grammatical consistency;
Claim 2 recites “the first base” in line 17, while it is clear that the applicant is referencing “the first base portion” previously recited in line 10, the examiner suggests the line be written as “the first base portion” for the purpose of maintaining consistent claim language throughout;
Claim 2 recites “its fifth rotating body” in line 27, however this is a typographical error, and although it is clear what the applicant is intending, the examiner suggests the line read “the fifth rotating body” for proper antecedent basis; 
Claim 3 recites “other two rope portions” in line 3, however this appears to be a typographical error, and while it is clear that that the applicant is defining an additional two rope portions, the examiner suggests the phrase be written as “two other rope portions” for the sake of consistency throughout the claim;
Claim 3 recites “shape of letter S to guide four of the rope portions” in line 4, however this is not grammatically correct and is a typographical error, the examiner suggests the line read “shape of the letter S to guide the four rope portions”;
Claim 4 recites “a second axis” in line 3, however, this appears to be a typographical error, and while it is clear that the applicant is referencing the second axis previously defined in claim 2, for proper antecedent basis the examiner suggests the line read “the second axis”;
Claim 5 recites “each rotating body of the first rotating body to the fourth rotating body” in line 2, however, this appears to be a typographical error, and while it is clear to the examiner what is being defined, the examiner suggests the line read “each of the first, second, third, and fourth rotating body” for the sake of consistent claim language throughout.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "the wire rope" in lines 21 and 22, renders the claim indefinite because it is unclear if “the wire rope” is referencing the looped-shaped wire introduced in line 12 or the non-loop-shaped wire introduced in line 20. The examiner suggests the applicant amend the claim such that the line reads either “the non-loop-shaped wire rope” or “the loop-shaped wire rope”.
Regarding claim 2, the phrase "the wire rope" in lines 26 and 27, renders the claim indefinite because it is unclear if “the wire rope” is referencing the looped-shaped wire introduced in line 18 or the non-loop-shaped wire introduced in line 25. The examiner suggests the applicant amend the claim such that the line reads either “the non-loop-shaped wire rope” or “the loop-shaped wire rope”.
Claims 3 – 5 are rejected for being dependent on an indefinite claim. 

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination with fails to disclose or make obvious the manipulator, of claim 1 and 2, comprising a manipulator main body, an operation portion with a first operation piece having a first rotating body and a second operation piece having a second rotating body wherein the operation portion is attached to a front edge portion of the manipulator main body so as to be rotatable about a second axis perpendicular to a main axis, a left driving portion provided with a third rotating body and a right driving portion provided with a fourth rotating body, both of the driving portions being disposed on the right and left of a rear end portion of the manipulator main body, a loop-shaped wire rope formed from an endless loop-shaped wire rope main body folded by each of the first to the fourth rotating bodies at four fixing spots sequentially from a first fixing spot, a second, a third and a fourth fixing spots at intervals from one another, the first fixing spot being fixed to the first rotating body, the second fixing spot being fixed to the second rotating body, the third fixing spot being fixed to the third rotating body, and the fourth fixing spot being fixed to the fourth rotating body. 
The closest prior art, Prestel (US 20150127045 A1), teaches a manipulator comprising a main body (shank 2) (paragraph [0040]), an operation portion (instrument head 9) with a first operation piece (jaw 11) having a first rotating body (disk 36) and a second operation piece (jaw 12) having a second rotating body (disk 37) (paragraph [0047] and Fig. 2 – 6), wherein the operation portion (instrument head 9) is rotatable perpendicular to the main axis of the main body (Examiners note: the instrument head rotates up and down, and the first and second rotating bodies are used to open and close the jaws 11 and 12 – paragraphs [0048 – 0049]), a left driving portion with a third rotating body (roller 32) and a right driving portion with a fourth rotating body (roller 35). However, Prestel does not disclose or make obvious a loop-shaped wire rope formed from an endless loop-shaped wire that is folded and attached to four rotating bodies; the device of Prestel is manipulated by two sets of non-looped wires (pull wires 5/6 and 7/8) wherein each set of pull wires is connected to the respective rollers, and wherein each set of pull wires controls each of the jaws (paragraph [0048] of Prestel). It would not have been obvious nor is there motivation to modify the device of Prestel such that both jaws and rollers are controlled by a single looped-shaped wire; doing so would make the jaws of Prestel lose the ability to move independently of each other, thus rendering the device in operable for its intended use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeong (US 20110106145 A1) teaches a manipulator with an operation portion and multiple rotating members.
Nishizawa (US 20070208375 A1) teaches a manipulator with an operation portion and multiple rotating members.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771